                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JEREMY BRADLEY PEARSON,                        )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )           No. 4:18-cv-00843-SNLJ
                                               )
ST. LOUIS CITY POLICE DEPARTMENT               )
FOURTH DISTRICT, et al.,                       )
                                               )
              Defendants.                      )

                              MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Jeremy Bradley Pearson’s motion to

compel (Docket No. 23) and motion for pretrial conference (Docket No. 24). Both motions are

premature because the Court has not yet authorized discovery in this case and has not yet issued

a case management order. See E.D. Mo. L.R. 16 – 5.01, 16 – 5.04.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to compel (Docket No. 23) is

DENIED.

       IT IS FURTHER ORDERED that plaintiff’s motion for pretrial conference (Docket

No. 24) is DENIED.

       Dated this 7th day of January, 2019.




                                                STEPHEN N. LIMBAUGH, JR.
                                                UNITED STATES DISTRICT JUDGE
